     CASE 0:07-cv-02058-ADM-KMM Document 83 Filed 10/11/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


WORLD WRESTLING ENTERTAINMENT,                      Civil Action No. 0:07-cv-02058
INC. and WWE PROPERTIES                             ADM/JSM
INTERNATIONAL, INC. (as successor in
interest to WWE LIBRARIES, INC.)

                           Plaintiffs,

      v.

AWA WRESTLING ENTERTAINMENT,
INC., and DALE R. GAGNER, an individual,
a/k/a DALE R. GAGNE, a/k/a DALE GAGNE

                           Defendants.


 [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR A RULE TO
                        SHOW CAUSE

      The above matter came before the undersigned Honorable Ann D. Montgomery,

Senior United States District Court Judge, upon Plaintiffs World Wrestling

Entertainment, Inc. and WWE Properties International, Inc.’s (collectively “WWE”)

Motion for a Rule to Show Cause why Defendant Dale R. Gagner (“Gagner”) should not

be held in civil contempt due to his continuing violation of this Court’s December 18,

2008 Final Judgment permanently enjoining Gagner from, among other things, using

WWE’s AWA and AMERICAN WRESTLING ASSOCIATION marks or any colorable

imitations thereof (the “Permanent Injunction”).

      Based upon the files, records, and proceedings herein, IT IS HEREBY

ORDERED that WWE’s motion is GRANTED, and:

   a. Defendant Gagner is held in civil contempt.
    CASE 0:07-cv-02058-ADM-KMM Document 83 Filed 10/11/18 Page 2 of 2



  b. Defendant Gagner shall pay WWE’s attorneys’ fees incurred in bringing this

     motion, in an amount to be determined by the Court. WWE shall submit to the

     Court its reasonable costs and fees incurred in bringing this motion within fourteen

     (14) days hereof.

  c. Defendant Gagner shall pay a fine in an amount of $_______ on or before, _____,

     2018.

  d. Within fourteen (14) days hereof, Defendant Gagner shall submit to this Court an

     affidavit confirming that he is in compliance with the Permanent Injunction and

     has removed all infringing materials he has previously posted on any website.

  e. In the event of any future violation of the Permanent Injunction, for each such

     violation Defendant Gagner shall pay a fine in an amount equivalent to the

     attorneys’ fees WWE would incur in bringing a Motion for Rule to Show Cause

     why Gagner should not be held in civil contempt for that violation.



Dated: _________________                       _______________________________
                                               Honorable Ann D. Montgomery
                                               Judge of the United States District Court
